 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 530 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Commending the purpose of the third annual Civil Rights Baseball Game and recognizing the historical significance of the location of the game in Cincinnati, Ohio. 
 
 
Whereas the third annual Civil Rights Baseball Game is being held in Cincinnati, Ohio, at the Great American Ballpark on June 20, 2009; 
Whereas the Cincinnati Reds, the host of the Civil Rights Baseball Game, are recognized as being the first professional baseball team in the United States; 
Whereas the Major League Baseball Civil Rights Game was created to honor those who fought both on and off the field for the equal treatment of all people; 
Whereas baseball was at the forefront of the civil rights movement and was integrated before either the Armed Forces or the public schools; 
Whereas Cincinnati, Ohio, was home to the Negro League’s Cincinnati Tigers from 1934 to 1937; 
Whereas Cincinnati, Ohio, was an integral stop along the Underground Railroad as one of the first free stations slaves would encounter when escaping north; and 
Whereas Cincinnati, Ohio, is home to the National Underground Railroad Freedom Center, which opened in 2004: Now, therefore, be it  
 
That the House of Representatives— 
(1)commend the purpose of the third annual Civil Rights Baseball Game; and 
(2)recognize the historical significance of the location of the Civil Rights Baseball Game in Cincinnati, Ohio. 
 
Lorraine C. Miller,Clerk.
